 

Exhibit 10.17

 

VAPOR CORP.

 

FIFTH AMENDED AND RESTATED

SERIES A WARRANT STANDSTILL AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED STANDSTILL AGREEMENT (this “Agreement”) is dated
as of October __, 2016 (the “Effective Date”) by and between VAPOR CORP., a
Delaware corporation (the “Company”), and the undersigned Holder (the “Holder”).

 

RECITALS

 

A.            In connection with the separation of the Company’s Series A Units
on January 23, 2016, the Holder’s Series A Warrant (the “Series A Warrant”) of
the Company to purchase an aggregate number of shares of common stock as set
forth therein (subject to adjustment as provided therein) became exercisable.

 

B.             At the request of the Company and for the benefit of the Company,
the undersigned Holder has agreed to restrict the exercise of the Series A
Warrant on the terms and conditions set forth below. Unless otherwise indicated,
all capitalized terms used and not otherwise defined herein have the respective
meanings ascribed to them in the Series A Warrant.

 

C.            This Agreement restates and amends that certain Fourth Amended and
Restated Series A Warrant Standstill Agreement, dated as of June 17, 2016, by
and between the Company and the Holder (“Series A Standstill Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions and provisions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.Warrant Standstill.

 

A.       On any Standstill Date, the Holder agrees that it shall not, and shall
not be permitted to, exercise the Series A Warrant, in whole or in part.
“Standstill Date” shall mean either (i) any Trading Day that is the 2nd Trading
Day after a Price Failure Date or (ii) any non-Trading Day for which the
determination of the Net Number would be based on the Closing Bid Price on the
Price Failure Date. “Price Failure Date” means any Trading Day on which the
Closing Bid Price of the shares of Company common stock is below $0.0001.

 

B.       The Holder agrees that, if he, she or it engages in a Cashless Exercise
of the Series A Warrant pursuant to Section 1(d) of the Series A Warrant, in
whole or in part, it (i) hereby waives the failure of the Company to comply with
the Listing Equity Condition due to failure of the closing price of the Common
Stock to be at or above $0.01 and (ii) agrees to the delivery by the Company of
Common Stock to satisfy its obligations pursuant to Section 1(d) of the Series A
Warrant. The “Listing Equity Condition” means Section 16(k)(ii) of the Series A
Warrant. “Consenting Holders” shall mean holders of the Series A Warrants (or
any transferee or assignee thereof) that have entered into a Series A Warrant
Standstill Agreement in substantially the same form as the Series A Warrant
Standstill Agreement (each a “Series A Standstill Agreement” and collectively
the “Standstill Agreements”). A “Majority of the Consenting Holders” means
Consenting Holders owning a majority of all of the issued and outstanding Series
A Warrants of all of the Consenting Holders.

 

 1 



 

 

C.       The Company agrees that it will not permit the exercise of any Series A
Warrants that are exercised in breach of any Series A Warrant Standstill
Agreement. Additionally, in no event shall the Company have entered into, or
enter into, any other agreement or understanding with any holder of Series A
Warrants other than an agreement on substantively the same terms as the
Standstill Agreements and this Agreement; provided, however, that the Company
shall be permitted to enter into agreements (the “Repurchase Agreements”) with
holders of the Series A Warrant (other than Consenting Holders) to repurchase
the Series A Warrants for (i) the Exchange Amount or (ii) any other amount less
than the Exchange Amount; provided that, for each Series A Warrant repurchased
pursuant to this sentence, the Company shall repurchase a ratable amount (based
on such Holder’s Series A Warrant to all then outstanding Series A Warrants) of
Series A Warrants from the Consenting Holders but at a repurchase amount equal
to the applicable Exchange Amount of such Series A Warrants (a “Repurchase
Obligation”); provided further, that such Repurchase Obligation shall not apply
to a Permitted Transaction (as defined below). “Permitted Transaction” means the
Company (i) after the Effective Date, either pays any individual holder of the
Series A Warrants less than $250,000 in the aggregate for the repurchase the
Series A Warrants or less than $2,500,000 million in the aggregate among all
such holders that have their Series A Warrants repurchased or (ii) acquires any
Series A Warrant in exchange for the Exchange Offer Consideration or any lesser
amount. “Exchange Offer Consideration” shall mean $0.25.

 

D.       So long as this Agreement remains in effect, the Company shall not,
outside of the ordinary course of its business, acquire, or enter into any
agreement to acquire, the property or assets of any other Person for cash in
excess of $2,000,000 in the aggregate (the “Acquisition Cap”) after the
Effective Date; provided, however, that any amounts paid by the Company pursuant
to the Repurchase Agreements shall not be included in the calculation of the
Acquisition Cap.

 

2.             Authorized Share Failure Standstill. Notwithstanding anything
herein to the contrary, (a) in the event that the Company receives an exercise
notice during the Share Failure Standstill Period (as defined below) from more
than one Consenting Holder for the same exercise date and the Company has
sufficient available authorized shares of Common Stock to exercise some, but not
all, of such portions of such Series A Warrants submitted for exercise on such
date, the Company, subject to any limitations on exercise set forth in such
Series A Warrants applicable to such Consenting Holders, shall, following
exercise of the Series A Warrants of an non-Consenting Holder requesting
exercise on such date, exercise from each Consenting Holder electing to have
Series A Warrants exercised on such date, a pro rata amount of such Consenting
Holder’s portion of its Series A Warrants submitted for exercise based on the
number of Series A Warrants submitted for exercise on such date by such holder
relative to the aggregate number of all Series A Warrants submitted for exercise
by the Consenting Holders on such date (with the exercise notice for such
unexercised portion of Series A Warrants (the “Exercise Failure Warrants”)
automatically deemed cancelled and null and void, ab initio) upon written notice
given to such exercising holder of such Series A Warrants immediately following
the earlier of (i) the submission of an Exercise Notice where some or all of the
Warrant Shares thereon would be Exercise Failure Warrants (if such determination
can be made at such time and prior to the end of such date) and (ii) the end of
such date if such determination can only be made after the end of such date, and
(b) commencing upon the first time that an Authorized Share Failure shall occur
and ending upon the earlier of (x) the time such Authorized Share Failure is
cured and (y) 9:30 a.m. eastern time on the 90th calendar day after the date of
commencement of such Authorized Share Failure (such period, the “Share Failure
Standstill Period”), no holder of Series A Warrants shall have any right to
exercise any Series A Warrants and any Exercise Notice delivered with respect
thereto shall be null and void, ab initio. For the avoidance of doubt, the
Company shall have no obligation to pay any cash amount under any Series A
Warrants pursuant to any election of any Consenting Holder of Series A Warrants
to exercise any Series A Warrants during the Share Failure Standstill Period or
with respect to any Exercise Failure Warrants; provided, that the foregoing
limitations on exercise and cash payment shall not apply to any exercise notice
delivered to the Company at any time after the end of the Share Failure
Standstill Period or during any subsequent Authorized Share Failure.

 

 

 2 



  

3.             Confirmation; Full Force and Effect. Except as set forth in
Sections 1 and 2 of this Agreement, the Series A Warrant shall remain in full
force and effect, as amended thereby, from and after the date hereof in
accordance with its terms.

 

4.             Representations and Warranties. To induce the Holders to enter
into this Agreement, the Company hereby represents and warrants to the Holder
that:

 

A.       the execution, delivery and performance of this Agreement have been
duly authorized by all requisite corporate authority or other action on the part
of the Company, this Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with its terms;
and

 

B.       no events have taken place and no circumstances exist at the date
hereof which would give the Company a basis to assert a defense, offset or
counterclaim to any claim of any Holder with respect to the obligations of the
Company.

 

5.Miscellaneous Provisions.

 

A.       Entire Agreement; Successors and Assigns. This Agreement constitutes
the entire understanding and agreement between the parties with respect to the
subject matter hereof, and supersedes any and all other prior oral and written,
including but not limited to the Series A Warrant Standstill Agreement, and all
contemporaneous oral, agreements, negotiations, discussions and understandings
with respect thereto. This Agreement shall inure to the benefit of, and be
binding upon, the parties and their respective successors and permitted assigns.

 

B.       Trial by Jury; Governing Law; Jurisdiction; Severability. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE HOLDER AND THE COMPANY HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. To the extent
permitted by applicable Law, the parties hereto hereby submit to the
non-exclusive jurisdiction of the federal and state courts of competent
jurisdiction in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by Law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

 3 



 



 

C.       Headings. The headings of the Sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 

D.       Termination. In the event of (i) any bankruptcy, reorganization,
insolvency, liquidation or similar event of the Company, (ii) merger,
consolidation or sale of substantially all of the assets of the Company, (iii)
any change of control of the voting power of the Company pursuant to a third
party transaction (and not pursuant to the exercise of Company Series A Warrants
or Series A Convertible Preferred Stock) or (iv) any breach of any other
obligation owed to the Holder or any other Consenting Holder by the Company not
cured within three days of such breach (provided that such termination shall not
be effective until the earlier of the date that the Company or any other
Consenting Holders notifies all other Consenting Holders or publicly discloses
the existence of such default), then this Agreement shall terminate immediately.
In the event of such a breach (and cure, if any), the Company shall be required
to notify all other Consenting Holders within one Trading Day of such breach
(and cure if applicable). The Company shall have the right to terminate this
Agreement at any time the Common Stock is listed or quoted on the OTCQX or the
OTCQB.

 

E.        Amendment and Waiver. This Agreement and the provisions, rights and
obligations hereof, may be amended, waived or modified upon the written consent
of the Company and Majority of the Consenting Holders. Notwithstanding the
foregoing, if a proposed amendment, waiver or modification would by its express
terms treat any Consenting Holder (the “Adversely Impacted Holder”) uniquely and
adversely in a manner that is materially different than the manner in which such
amendment or waiver would treat the other Consenting Holders, such amendment,
waiver or modification shall also require the consent of such Adversely Impacted
Holder. Any amendment or waiver effected in accordance herewith shall be binding
upon each Consenting Holder and the Company.

 

F.        Effectiveness; Counterparts. This Agreement shall not be effective
until the Company and a Majority of the Consenting Holders have agreed to an
amendment and restatement of their respective Standstill Agreement substantially
in the form of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement. Any
counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

 

 4 



 



G.       Independent Nature of Holder's Obligations and Rights. The obligations
of the Holder under this Agreement are several and not joint with the
obligations of any Consenting Holder, and the Holder shall not be responsible in
any way for the performance of the obligations of any other Consenting Holder
under any other Standstill Agreement, as amended and restated. Nothing contained
herein or in any other Standstill Agreement, as amended and restated, and no
action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and other Consenting Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holder and
other Consenting Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any other Standstill Agreement and the Company acknowledges that, to the best
of its knowledge, the Holder and the other Consenting Holders are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Consenting Agreement. The Company
and the Holder confirm that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Consenting Holder to
be joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

 5 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

  COMPANY       VAPOR CORP., a Delaware corporation       By:       Name:    
Title:       HOLDER

 

     

 

  By:       Name:     Title:

 

[Signature Page to Fifth Amended and Restated Series A Warrant Standstill
Agreement]

 

 

 